DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8th, 2022 has been entered.
 This action is in response to the amendments filed on March 8th, 2022. A summary of this action:
Claims 1, 4-5, 7, 9,  11, 14-17, 19, 39-40, 42, 46-48 have been presented for examination.
Claims 1, 9, 11, 19, 39, 46-47 were amended
Claims 2-3, 6, 8, 10, 12-13, 18, 20-38, 41, 43-45 were cancelled
Claim 48 is newly added
The drawings are objected to
Claims 11 and 40 are objected to because of informalities
Claims 1, 4-5, 7, 9,  11, 14-17, 19, 46-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 4-5, 7, 9,  11, 14-17, 19, 39-40, 42, 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claim(s) 1, 4-5, 7, 9,  11, 14-17, 19, 39, 42, 46-48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pablo Ballesteros-Perez (hereafter Pablo), "M-PERT: Manual Project-Duration Estimation Technique for Teaching Scheduling Basics", 2017 in view of McClellan et al., “Signal Processing First”, 2003, Textbook, ISBN 0-13-120265- 0
Claim(s) 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pablo Ballesteros-Perez (hereafter Pablo), "M-PERT: Manual Project-Duration Estimation Technique for Teaching Scheduling Basics", 2017 in view of McClellan et al., “Signal Processing First”, 2003, Textbook, ISBN 0-13-090999-8 and in further view of Burt, “MONTE CARLO TECHNIQUES FOR STOCHASTIC NETWORK ANALYSIS”, 1970.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Drawings Objection
	The objection is maintained. No arguments were submitted for consideration. 

Regarding the claim objections
	The objections are maintained, and have been clarified below. No arguments were submitted for consideration.

Regarding the § 112(b) Rejection
	The § 112(b) rejection is withdrawn in view of the amendments.

Regarding the § 112(d) rejection
	The rejection is withdrawn in view of the amendments.

Regarding the § 101 Rejection
	The rejection Is maintained, and has been updated below as was necessitated by amendment. 

Applicant submits (remarks, page 8): “Applicant disagrees that the claims are directed to a mathematical concept for two reasons. First, in the analysis of Step 2A Prong 1, the office action does not explain whether the alleged mathematical concept is a mathematical relationship, mathematical formula or mathematical calculation”

Examiner’s Response: 
	In the analysis under step 2A prong 1, the Examiner identified the enumerated grouping, as per MPEP § 2106.04(a): “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations …Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above.” 
See the rejection below for clarity on the currently presented claims. 

Applicant submits (Remarks, pages 8-9): “In this case, while the claims are directed to a simulation system or method for a completion characteristic of the first and second tasks, the claims (as identified by the examiner) are merely based on/involve mathematical operations and thus do not fall within the mathematical concept grouping.”

Examiner’s Response: 
	The Examiner respectfully disagrees – this argument does not address any specific limitation as recited in the claims, nor does it explain why or how the claimed limitations are “merely limitations that are based on or involve a mathematical concept” as per MPEP § 2106.04(a)(2)(I).  Rather, the claims at present recite several limitations that are a math concept - see the rejection below for clarity on the presently amended claims.
	As to the math operations: MPEP § 2106.04(a)(2)(I)(C): “mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” 

Applicant submits (Remarks, pages 9-10): “In the instant case, the technical field is uncertain event simulations (that cannot be performed by a human) for project scheduling and the technical problems with the known and conventional system are detailed in paragraphs 0004-0005 of US 2020/0226305 that is the published patent application corresponding to the instant application. Specifically, the technical problems are the lack of speed for the computing of the known Monte Carlo systems and the complexity caused by the random numbers and the iterations… The improvement of the claimed system and method in the technical field includes continuously combining two at a time project schedule PDFs to output the project schedule time simulation without any iterations or random numbers which drastically reduce the time to calculate project schedule time simulation as compared to known systems as shown in Figure 10 of the instant application… Thus, the claimed technique provides a significant speed improvement over the known systems that is achieved by the technical aspects of the claimed technique...”

Examiner’s Response: 
	The Examiner respectfully disagrees – see ¶¶ 4-5 in the instant specification: “…Thus, it is desirable to provide a system and method that provides a technical improvement to the above known technical process and that is so computationally efficient (relative to the brute force methods known in the art) that it decreases simulation times significantly irrespective of the number of iterations selected. It is further desirable to provide a system and method that eliminates the use of random number generators and 20 iterations altogether, resulting in the theoretical solution in a fraction of the processing time.”
	See MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).” – i.e. see MPEP § 2106.04(I): “a new abstract idea is still an abstract idea”.
	The asserted improvement is merely an improvement in the judicial exception itself – i.e. the asserted improvement is merely an improvement in the mathematical concept “…resulting in the theoretical solution in a fraction of the processing time” (¶ 5 of the instant specification). 

Regarding the § 102/103 Rejection
	The rejection is withdrawn, and a new grounds of rejection is presented below as was necessitated by amendment. 
	The Examiner has responded to the arguments below because Pablo and Burt are still relied upon in part. See the rejection for clarification.  

Applicant submits (Remarks, page 11): “As further shown in Figure 3, if you rely of mean and sigma, then simple math may be used to arrive at an answer. However, unlike known Monte Carlo techniques or the claimed technique, the result in the Pablo Article is merely a Gaussian Distribution "approximation" and not a definitive result.”

Examiner’s Response:
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	To clarify – this is merely an attack on Pablo, without distinctly pointing out how the present claims recite a feature that distinguishes the claims from Pablo. 
See the rejection below for more clarity on how the prior art relied upon teaches the presently claimed invention. 
	As to Pablo’s use of normal distributions, the claim makes no recitation of the type of PDF used, and it is improper to import limitations from the specification into the claims. 

Applicant submits (Remarks, page 11): “Furthermore, due to the inherent flexibility of the PERT method (only use same distributions types and result is an approximation), it cannot use different types of PDFs nor can it generate an accurate schedule project time simulation. In contrast, the claimed system and method has no restrictions relative to the shape of the probability density functions being acted upon, provided they can be represented by an S curve with a range of frequencies from 0 to 100%.”

Examiner’s Response:
	The Examiner respectfully disagrees – the claims make no recitation of such a feature of the use of different types of PDFs, and it would be improper to import such a limitation from the specification into the claims.
	Rather, merely the present claims have “no restrictions” on the PDF type, e.g. Pablo’s normal distributions are encompassed by the present claims. 

Applicant submits (Remarks, page 11): “Pablo does say "convolution" at two points, but that convolution is merely performing simple math of the Guassian numbers (mean and variance) that is shown in Figure 3… The output parameters column above shows the simple math (I and addition) using the Guassians that are used for each of the activity mergers in Pablo.”

Examiner’s Response:
The Examiner respectfully disagrees.
This is a piecemeal analysis of Pablo – e.g., page 3, col. 2, ¶¶ 3-5: “This is the effect of adding activities in series; distributions are simply being added (convolution of distributions) as in the upper half of Fig. 1… Sum-stable means that the distribution of the convolution (sum) of several activity durations (activities in series) should again belong to the same kind of distribution.” – in other words, Pablo is using addition to represent convolution, i.e. adding two PDFs together in Pablo’s context is convolution, e.g. Pablo, fig. 4 “1+2” is the convolution of the PDFs of tasks “1+2”. 
To clarify: see Pablo, fig. 1 which shows the addition/convolution of “Uniform” and “Beta” distributions. As shown in fig. 1, these do not have the input parameters stated in fig. 3 of Pablo, and furthermore page 3, col. 2, ¶ 3 teaches: “This is the effect of adding activities in series; distributions are simply being added (convolution of distributions) as in the upper half of Fig. 1.”  
As to the particular method for convolution now recited in the claims – see the rejection below. 

Applicant submits (Remarks, pages 12-13): “The Pablo Article discloses using Guassians (the same type of distributions) to perform addition/merging (Pablo at Figure 3) for probability distribution functions (PDFs) to generate an approximation for a schedule time. In contrast, the claims recite two at a time convolution (1) combining of the areas of the first and second task PDF to generate output PDF; and 2) combining of the areas of the output PDF and third task PDF) to output a schedule project time simulation without iterations) that is not found in the Pablo Article…The Pablo Article discloses using Guassians (the same type of distributions) to perform addition/merging (Pablo at Figure 3) for probability distribution functions (PDFs) to generate an approximation for a schedule time. In contrast, the claims recite two at a time convolution (1) combining of the areas of the first and second task PDF to generate output PDF; and 2) combining of the areas of the output PDF and third task PDF) to output a schedule project time simulation without iterations) that is not found in the Pablo Article… The Pablo Article discloses using Guassians (the same type of distributions) to perform addition/merging (Pablo at Figure 3) for probability distribution functions (PDFs) to generate an approximation for a schedule time. In”

Examiner’s Response:
The Examiner respectfully disagrees. See the rejection below for clarity on these newly added limitations.

Drawings
The drawings are objected to because several figures in the drawings are not clearly legible as they are not produced with solid black lines. As per 37 C.F.R. 1.84: “Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings”
For the drawings objected to – see figure 2A where the text is not legible, see figures 2C-2D wherein most of the text is not legible (e.g., the numbers for the axes), see figure 5B wherein a significant portion of the text is not legible, see figure 6 wherein some of the text is not clearly legible [e.g., the labels to the side of the boxes, and the labels within the boxes], see figure 7 wherein the text is blurry and as such is not clearly legible, see figure 9 wherein the text is not clearly legible. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

		Claim Objections
Claims 11 and 40 are objected to because of the following informalities: 
Claim 11 is objected to as claim 11 does not have punctuation such as a semicolon or comma separating the limitations “receiving….continuously combining” – the Examiner suggests amending the claim to use a semicolon to be consistent with the remaining limitations recited in the claim.
Claim 40 recites: “performing a convolution to create an output probability density function from the first and second tasks.” whereas claim 39 already recites: “performing an accelerated simulation to create an output probability density function from the first and second tasks”. The Examiner suggests amending claim 40 such as to recite a “third output…” or the like, or if this is intended in claim 40 to refer back to the recitation in claim 39 then this should be made explicit by “the output…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7, 9,  11, 14-17, 19, 46-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 is rejected under a similar rationale as claim 1. The dependents are rejected due to dependency. 
Claim 1 recites in part: 
…
	generate an output probability density function and a S curve as a result of combining the areas of the overlapping sections of the probability density functions of the first and second tasks that represents a simulation of a completion characteristic of the first and second tasks;
	continuously combine, using convolution, an area of a section of the output probability density function with an area of a section of a third task of the schedule project that overlap each other to generate a second probability distribution function;
	See figure 3B, # 360 – the final step in the system to “Produce Milestone Output PDFS and “S” curves”, as clarified in ¶¶ 44-45: “The method may then select Task#l input PDF (356). The method then determines if there are more tasks (more input PDFs for the simulation) (358) and produces milestone output PDFs 30 and "S" curves (360) as outputs to the simulation if only Task #1 is being simulated… If there are more tasks, the method selects a new task #2 Input PDF (362)… As a result of the method 350, the output of PDF #1 and #2 becomes input PDF 1, as depicted in FIGURE 4…”	
	In other words, the disclosed invention does not perform the step of “produces milestone output PDFs 30 and "S" curves (360) as outputs” until after all prior steps are complete (i.e., there are no more tasks left, as shown in fig. 3B by the “N”/No).
	As such, the presently claimed ordered combination of features is not supported by the disclosed invention. 

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 7, 9,  11, 14-17, 19, 39-40, 42, 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of an apparatus.
Claim 11 is directed towards the statutory category of a process.	
Claim 39 is directed towards the statutory category of a process.	
	
Claims 11, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 

Step 2, Claims 1, 11, and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
continuously combine, using convolution, an area of a section of the probability density functions of a first and second tasks of the … project that overlap each other; - “A mathematical calculation is a mathematical operation (such as multiplication)” (MPEP § 2106.04(a)(2)(I)(C))
	generate an output probability density function and a S curve as a result of combining the areas of the overlapping sections of the probability density functions of the first and second tasks that represents a simulation of a completion characteristic of the first and second tasks; - “A mathematical calculation is …an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.” (MPEP § 2106.04(a)(2)(I)(C))
	continuously combine, using convolution, an area of a section of the output probability density function with an area of a section of a third task of the … project that overlap each other to generate a second probability distribution function; - “A mathematical calculation is a mathematical operation (such as multiplication)” (MPEP § 2106.04(a)(2)(I)(C)) 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1: A simulation system, comprising: a computer system having a processor and a plurality of lines of computer code executed by the processor so that the processor is configured to:
Claim 11: A simulation method performed on a computer system having a processor and memory and a plurality of lines of computer code, the method comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Schedule project
schedule project time

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive at least three task probability density functions for a schedule project, each probability density function indicating a range of probabilities for a characteristic of each task in the schedule project;
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an “insignificant application” such as “i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.”: 
and Page 2 of 14Appl. No. 16/736,766output the schedule project time simulation without iterations using the second output probability density function that combines the completion characteristics of the plurality of tasks of the schedule project. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1: A simulation system, comprising: a computer system having a processor and a plurality of lines of computer code executed by the processor so that the processor is configured to:
Claim 11: A simulation method performed on a computer system having a processor and memory and a plurality of lines of computer code, the method comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Schedule project
schedule project time

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive at least three task probability density functions for a schedule project, each probability density function indicating a range of probabilities for a characteristic of each task in the schedule project;

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an “insignificant application” such as “i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.”: 
and Page 2 of 14Appl. No. 16/736,766output the schedule project time simulation without iterations using the second output probability density function that combines the completion characteristics of the plurality of tasks of the schedule project. 

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claims 4 and 14 are generally linking the use of a judicial exception to a particular technological environment or field of use, i.e. a “integrated master schedule”
Claim 5 is reciting additional steps in the math concept
Claims 7 and 17 are merely reciting steps in the math concept, e.g. “perform a mathematical operation...”
Claims 9 and 19 are generally linking the abstract idea to a particular technological environment/field of use
Claim 15 is adding additional steps to the math concept
Claim 16 is reciting additional steps in the mathematical concept
Claims 46-47 are generally linking the use of a judicial exception to a particular technological environment or field of use
Claim 49 is reciting addition steps in the mathematical concept 

As such, the claims are directed towards a mathematical concept without significantly more.

Step 2, Claims 39 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
performing an accelerated simulation to create an output probability density function from the first and second tasks, wherein the accelerated simulation continuously combines, using convolution, an area of a section of the probability density functions of the first and Page 5 of 14Appl. No. 16/736,766 second tasks that overlap each other to generate an output probability density function as a result of combining the areas of the overlapping sections of the probability density functions of the first and second tasks;
and performing the accelerated simulation on the output probability density function from the first and second tasks and the third task probability density function to create a second output probability density function from the output probability density function from the first and second tasks and the third task probability density function;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A simulation method performed on a computer system having a processor and memory and a plurality of lines of computer code, the method comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Schedule project
Schedule project time

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving an analysis having a plurality of tasks for a schedule project wherein each task has a task probability density;
	receiving a first task probability density function for a first task of the schedule that indicates a range of probabilities for a characteristic of the first task;
receiving a second task probability density function for a second task of the schedule that indicates a range of probabilities for a characteristic of the second task, the first and second task having a logical association different from the characteristic of the first and second task;
	and receiving a third task probability density function for a third task of the schedule that indicates a range of probabilities for a characteristic of the third task;

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an “insignificant application” such as “i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.”: 
	and outputting a schedule project time simulation without iterations using the second output probability density function that combines the completion characteristics of the plurality of tasks of the schedule project. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A simulation method performed on a computer system having a processor and memory and a plurality of lines of computer code, the method comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Schedule project
Schedule project time

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving an analysis having a plurality of tasks for a schedule project wherein each task has a task probability density;
	receiving a first task probability density function for a first task of the schedule that indicates a range of probabilities for a characteristic of the first task;
receiving a second task probability density function for a second task of the schedule that indicates a range of probabilities for a characteristic of the second task, the first and second task having a logical association different from the characteristic of the first and second task;
	and receiving a third task probability density function for a third task of the schedule that indicates a range of probabilities for a characteristic of the third task;

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an “insignificant application” such as “i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.”: 
	and outputting a schedule project time simulation without iterations using the second output probability density function that combines the completion characteristics of the plurality of tasks of the schedule project. 

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 40 recites additional steps in the mathematical concept
Claim 42 is generally linking the abstract idea to a field of use/technological environment

As such, the claims are directed towards a mathematical concept without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 9,  11, 14-17, 19, 39, 42, 46-48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pablo Ballesteros-Perez (hereafter Pablo), "M-PERT: Manual Project-Duration Estimation Technique for Teaching Scheduling Basics", 2017 in view of McClellan et al., “Signal Processing First”, 2003, Textbook, ISBN 0-13-120265- 0

Regarding Claim 1
Pablo teaches: 
	A simulation system, comprising: a computer system having a processor and a plurality of lines of computer code executed by the processor so that the processor is configured to: (Pablo, see the abstract “...This paper proposes joining the most relevant of those to create a new reformulated PERT, named M-PERT. This reformulation is quite accurate when estimating real project duration, but allows for a number of interesting network modeling features that the original PERT lacked: probabilistic alternative paths, activity self-loops, minima of activity sets, and correlation between activities. However, unlike similar scheduling methods, M-PERT allows manual calculation through a recursive merging procedure that downsizes the network until the last standing activity represents the whole (or remaining) project duration. Hence, M-PERT constitutes an attractive tool for teaching scheduling basics to engineering students in a more intuitive way, with or without the assistance of computer-based simulations or software...” and see page 6 section “M-PERT Outline” ¶ 1: “M-PERT uses activity-on-node (AoN) because it is more user-friendly for practitioners and more commonly found in software (e.g., Microsoft Project, Oracle Primavera).”  - i.e. there are embodiments which are “software” for a “computer”)
	receive at least three task probability density functions for a schedule project, each probability density function indicating a range of probabilities for a characteristic of each task in the schedule project(Pablo, see fig. 4 for the top diagram – this shows an analysis in the form of an “AoN network” of a “Bridge Project” comprising a plurality of tasks, each of these has a PDF – to clarify, see page 6, col. 2, ¶¶ 3-5: “Essentially, M-PERT is a reduction technique in which project activities [task] are merged by groups of two or more, resulting in a new single merged activity. This process is repeated until there is just one activity left, which represents total project duration…For that purpose and as justified earlier, it is assumed that activity durations follow a normal distribution.” – to clarify,  page 2, section “Overview of PERT” teaches that the first step is “First, after identifying all activities involved in a project and stating their precedence relationships, the first stage comprises modeling their probable durations. For that purpose, the original PERT authors proposed a three-point estimation procedure...” and see page 9, col. 1, ¶ 3 “It is noteworthy that M-PERT requires that activity duration means (μi) and variances (σi) be specified for each activity beforehand...If, rather, the student or scheduler wants to start from the three-point estimates”
e.g. see fig. 1 for a visual example of such distributions)
	 … combine, using convolution, … the probability density functions of a first and second tasks of the schedule project …; (Pablo, page 3, col. 2, last paragraph: “Sum-stable means that the distribution of the convolution (sum) of several activity durations (activities in series) should again belong to the same kind of distribution. An example is the normal distribution, in which, after being summed, the result is again normal and with a mean and standard deviation as in Eqs. (3) and (4).”; also see page 3, col. 2, ¶ 3: “This is the effect of adding activities in series; distributions are simply being added (convolution of distributions) as in the upper half of Fig. 1.” – in other words, Pablo’s addition/summation operation is the “convolution of distributions” – wherein fig. 1 provides a visual example of the PDFs of several sequential tasks being convoluted
as to this being used in MPET – see page 6, section “M-PERT Outline”, ¶¶ 3-5, and figure 3 – for a visual example, see fig. 4 such as for tasks “1” and “2” wherein a “serial merger” is performed such that the result is the convolution/sum of tasks “1+2” PDFs)
	generate an output probability density function and a S curve as a result of combining …the probability density functions of the first and second tasks that represents a simulation of a completion characteristic of the first and second tasks; (Pablo, figure 6 shows an example of the output PDF in the form of a CDF [CDF is an S-Curve, see ¶ 4 of the instant specification for clarification] - to clarify, a skilled person would have inferred that fig. 6 is a CDF as this shows the cumulative “Probability” as a function of “Project Duration” –
as to the output PDF, see Pablo fig. 4 – “1+2” is an example of a convolution of the two PDFs for two tasks, wherein this convolution results in a new output PDF (e.g., see fig. 1 for a visual example of such a convolution) – to clarify, page 3, col. 2, ¶ 3: “This is the effect of adding activities in series; distributions are simply being added (convolution of distributions) as in the upper half of Fig. 1.”
…combine, using convolution, … the output probability density function with … a third task of the schedule project … to generate a second probability distribution function; (Pablo, as cited above, e.g. see fig. 4 wherein this shows examples of 3 tasks being convoluted/added, e.g. “3+6+9”  – to clarify, see fig. 1, which shows a step-by-step merger, by convolution, of 3 task activity durations as each one is added)
	and Page 2 of 14Appl. No. 16/736,766output the schedule project time simulation without iterations using the second output probability density function that combines the completion characteristics of the plurality of tasks of the schedule project. (Pablo, fig. 4 – this shows that the schedule project time for “a fictitious simplified bridge project” may be output by the “Serial Merger” of the mergers – i.e. see the bubble for “Step 5” which shows a single formula as an output – to clarify, see page 6, col. 2, ¶¶ 3-5: “Essentially, M-PERT is a reduction technique in which project activities are merged by groups of two or more, resulting in a new single merged activity. This process is repeated until there is just one activity left, which represents total project duration. [i.e. the output formula in Step 5 when calculated results in the “total project duration” PDF – wherein the formula as shown is without iterations]”, i.e. Pablo’s output step is without iterations )

Pablo does not explicitly teach:
continuously combine, using convolution, an area of a section of the probability density functions of a first and second tasks of the schedule project that overlap each other… the areas of the overlapping sections of …continuously combine, using convolution, an area of a section of the output probability density function with an area of a section of a third task of the schedule project that overlap each other to generate a second probability distribution function;

Pablo, in view of McClellan, teaches: 
continuously combine, using convolution, an area of a section of the probability density functions of a first and second tasks of the schedule project that overlap each other… the areas of the overlapping sections of …continuously combine, using convolution, an area of a section of the output probability density function with an area of a section of a third task of the schedule project that overlap each other to generate a second probability distribution function; (Pablo, page 3, col. 2, as cited above including: “This is the effect of adding activities in series; distributions are simply being added (convolution of distributions) as in the upper half of Fig. 1.”, wherein Pablo section “M-PERT Outline” clarifies on this being part of M-PERT, e.g. see figure 4, shows an example in which there is a “Serial merger” of tasks “1+2”and another example of a “Serial merger” of “3+6+9” [3 tasks] 
as to the specific claimed convolution technique: see McClellan, see figure 9-15, on page 266 in chapter 9 which as captioned is “Graphical User Interface (GUI) for cconvdemo which illustrates the flip and slide nature of continuous-time  convolution. The user can pick the two signals and then use the mouse pointer 10 slide one of the signals (flipped) over the other one. The area of the overlapped signals is shown in the middle panel...” – to clarify, see page 262, the last paragraph: “…As Fig. 9-11 shows such convolutions are easy to do graphically. We simply shift a scaled copy of the continuous signal to the location of each impulse and sum all the shifted and scaled copies” 
for more clarification see appendix C3 starting on page 473, including section C-3.2.2: “ln the cconvdemo GUI, you can select an input signal x(t), as well as the impulse response of an analog filter h(t). Then the demo shows the "flipping and shifting" used when a convolution integral is performed...”, and see the remaining sections of appendix C3 for more details on McClellan’s GUI, e.g. section C-3.3, ¶ 1: “The objective of the warm-up in this lab is to use the two convolution GUIs to solve problems (some of which may be homework problems).”
To clarify: it would have been obvious to have applied McClellan’s GUIs to Pablo’s system to show the convolutions of Pablo because McClellan’s system provides “various plot options enable the tool to be effectively used as a lecture aid in a classroom environment”  ” (McClellan, Appendix D, page 480, col. 1, last paragraph
As to the third task: see Chapter 5, section 6.2.2 on page 121-122 of McClellan teaches: “The associative property, which is perhaps less obvious than the commutative property, states that, when we are convolving three signals. we can convolve two of them and then convolve that result with the third signal” – e.g. Pablo fig. 1; to clarify, page 259 in chapter 9, section 9-4.4, last paragraph: “An operation like convolution is associative If...In plain English, if we have a convolution of three functions, we can do the convolution operations in any order. This is just like multiplication where numbers (or functions) can be multiplied in any order”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pablo on “an attractive tool for teaching scheduling basics to engineering students in a more intuitive way, with or without the assistance of computer-based simulations or software” (Pablo, abstract) with the teachings from McClellan on “The Continuous Convolution Demo is a program that helps visualize the process of continuous-time convolution” (McClellan, Appendix D, page 480, col. 1, last paragraph). The motivation to combine would have been that McClellan’s program provided “Features: Users can choose from a variety of different signals, signals can be dragged around with the mouse with results displayed in real-time, tutorial mode lets APPENDIX D CD-ROM DEMOS students hide convolution result until requested, and various plot options enable the tool to be effectively used as a lecture aid in a classroom environment” (McClellan, Appendix D, page 480, col. 1, last paragraph)

Regarding Claim 4
Pablo teaches: 
	The system of claim 1, wherein the first task probability density function and the second task probability density function are part of an integrated master schedule. (Pablo, see fig. 4 – “M-PERT application in a fictitious simplified bridge project” – this is an example of the tasks being part of an integrated master schedule for this “bridge project” ,to clarify see the abstract, this is a “scheduling method”, and the introduction ¶ 1 teaches that it is based on “one of the most popular project management (PM) scheduling tools” and see the conclusions on page 11 – “A new scheduling technique named M-PERT has been proposed.”)

Regarding Claim 5
Pablo teaches:
	The system of claim 1, wherein the processor is further configured to change the second task probability density function to a next task probability density function if the first and second tasks are not related  (Pablo, as cited above teaches this – see figure 4 which shows that at each “step” only the related PDFs are merged, i.e. that when a first PDF is not related to a second PDF [e.g., # 3 and # 4] that they are both transformed to next PDFs)
and to receive a third task probability density function that indicates a range of durations that the third task occurs and a probability associated with each duration of the third task(Pablo, see figure 4 – there are numerous PDFS that are received [one for each task in the project] – the figure provides an “id: activity identifier” to clearly show this [see the legend] – and Pablo, as cited above, teaches that the PDFs are probability density functions associated with the durations of each task – a probability density function includes the probability [hence, it is a PDF])  , wherein the probability density function of the first task and the second task each indicate a range of durations that the first and second task respectively occur and a probability associated with each duration (Pablo, as cited above teaches this – the PDFs are for the task durations, e.g. see page 6 col. 2 “For that purpose and as justified earlier, it is assumed that activity durations follow a normal distribution. [the PDFs represent a range of durations, and as PDFs they represent the probability of each duration]”) and wherein the first task, second task and the third task are parallel and wherein the processor is further configured to perform a merge operation of the durations of the first task, the second task and the third task. (Pablo, see figures 3-4 and the other citations above – the system merges the parallel tasks, including when three are in parallel (e.g., see steps 1-4 in figure 4 for an example of this))

Regarding Claim 7
Pablo teaches:
	The system of claim 1 further comprising the processor being further configured to perform a mathematical operation between the tasks that each have a probability density function and wherein the mathematical operation further comprises subtraction, multiplication or division.  (Pablo, see figure 4 – this shows a plurality of mathematical operations being performed on the PDFs - - for the subtraction see the “Probabilistic...paths” merger operation in figure 3, for the multiplication see the “self-loops”, the “Probabilistic...paths” and the “Parallel paths”, for the division – division is the inherent inverse of multiplication, i.e. 5/5 = 5*1/5 [by performing multiplication a division is performed, and vice-versa], in addition – see page 6, col. 2, second to last paragraph – figure 3 is “the most common operations”, i.e. figure 3 is a non-exhausting list of the operations – in other words, the system merges the PDFs using a variety of mathematical operations between the tasks, also as a matter of claim interpretation – see ¶ 54, “inherent commutative associative properties of convolving PDFs two at a time for various 10 mathematical operations” , and see ¶ 21 “inherent communitive associative properties relative to operating on PDFs” wherein ¶ 52 recites “One of the keys to the disclosed method is that the communitive associative property of mathematical functions (like addition and multiplication)” – i.e., the math operations recited in this claim, as evidenced by the specification, are “inherent commutative associative properties” in merging/convolving PDFs)

Regarding Claim 9
Pablo teaches:
	The system of claim 1. wherein the characteristic for each task comprises one of:
	a duration for the respective task, a risk for the respective, and a return for the respective task. (Pablo, see fig. 1 which shows that the PDFs represent the “Duration” for each respective task, i.e. page 2, col. 2, ¶¶ 3-4 “First, after identifying all activities involved in a project and stating their precedence relationships, the first stage comprises modeling their probable durations…” – to clarify, page 6, col. 2, ¶ 4: “For that purpose and as justified earlier, it is assumed that activity durations follow a normal distribution.” 
	As to the risk - see the instant specification ¶ 47: “and if asked what the highest-confidence duration would be, he or 5 she might reply that if more design iterations are needed due to the uncertainty (i.e. risk) of the new technology, it could take up to 40 work-days.”, e.g. Pablo, page 2, col. 2, ¶ 3: “The user (or another expert on hand) is asked to state the optimistic (O), most likely (L), and pessimistic (P) durations that each activity is foreseen to have before it takes place.” 
As to return – see the last section of Pablo’s Conclusion on page 11: “There is still a long way to go, however. Indeed, despite M-PERT’s departure from the original PERT, it is still open to improvement. For example, the cost dimension has not been included, although it should follow a very similar approach” – this is an explicit suggestion, as such including the cost would have been obvious, e.g. Pablo page 1, col. 2, last paragraph teaches “a three-point time and/or cost estimation”, e.g. Pablo, page 1, col. 1, last paragraph)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pablo on using M-PERT for time estimation with the teachings from Pablo on using M-PERT for “cost” estimation. The motivation to combine would have been that 1) Pablo explicitly suggests this modification, and 2) it would have enabled the system to provide a “cost” estimation of the project in addition to the “duration” which would have improved the system as it would have enabled the user to accurately estimate the “time and/or cost” for a project (see Pablo, as cited above for citations, also see page 1, col. 2, last paragraph). 
	In addition, this would have also been obvious to try, as per the KSR rationale as 1) there is a finite list of alternatives [i.e., the time duration, the “cost” as per Pablo’s conclusion, and the “resources” as per Pablo’s conclusion [page 11, col. 2, second to last paragraph]), 2) Pablo recognized the need for these alternatives, as Pablo explicitly discusses them, and 3) Pablo states that for “cost” “it should follow a very similar approach”, i.e. there is a reasonable expectation of success. 

Regarding Claim 11.
	Claim 11 is rejected under a similar rationale as claim 1, wherein Pablo teaches: 
	A simulation method performed on a computer system having a processor and memory and a plurality of lines of computer code, the method comprising: (Pablo, see the abstract “...This paper proposes joining the most relevant of those to create a new reformulated PERT, named M-PERT. This reformulation is quite accurate when estimating real project duration, but allows for a number of interesting network modeling features that the original PERT lacked: probabilistic alternative paths, activity self-loops, minima of activity sets, and correlation between activities. However, unlike similar scheduling methods, M-PERT allows manual calculation through a recursive merging procedure that downsizes the network until the last standing activity represents the whole (or remaining) project duration. Hence, M-PERT constitutes an attractive tool for teaching scheduling basics to engineering students in a more intuitive way, with or without the assistance of computer-based simulations or software...” and see page 6 section “M-PERT Outline” ¶ 1: “M-PERT uses activity-on-node (AoN) because it is more user-friendly for practitioners and more commonly found in software (e.g., Microsoft Project, Oracle Primavera).”  - i.e. there are embodiments which are “software” for a “computer”)
	Page 3 of 14Appl. No. 16/736,766 
Regarding Claim 14.
	Claim 14 is rejected under a similar rationale as claim 4.  

Regarding Claim 15.
Pablo teaches: 
	The method of claim 11 further comprising changing the second task probability density function to a next task probability density function if the first and second tasks are not related. (Pablo, fig. 4 provides a visual example of this – this shows that at each “step” “mergers” are performed only on related PDFs, i.e. if the PDFs are not related, then they were changed to related PDFs) 

Regarding Claim 16.
Pablo teaches:
	The method of claim 11 further comprising receiving a third task probability density function that indicates a range of durations that the third task occurs and a probability associated with each duration of the third task(Pablo, see figure 4 – there are numerous PDFS that are received [one for each task in the project] – the figure provides an “id: activity identifier” to clearly show this [see the legend] – and Pablo, as cited above, teaches that the PDFs are probability density functions associated with the durations of each task – a probability density function includes the probability [hence, it is a PDF]) , wherein the probability density function of the first task and the second task each indicate a range of durations that the first and second task respectively occur and a probability associated with each duration(Pablo, as cited above teaches this – the PDFs are for the task durations, e.g. see page 6 col. 2 “For that purpose and as justified earlier, it is assumed that activity durations follow a normal distribution. [the PDFs represent a range of durations, and as PDFs they represent the probability of each duration]”)  and wherein the first task, the second task and the third task are parallel and further comprising performing, the computer system, a merge operation of the durations of the first task, the second task and the third task. (Pablo, see figures 3-4 and the other citations above – the system merges the parallel tasks, including when three are in parallel (e.g., see steps 1-4 in figure 4 for an example of this) such as the “Parallel paths” shown in fig. 3 which shows 3 parallel tasks and the “Result” of the merger)

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 7.

Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 9. 

Regarding Claim 39.
Pablo teaches: 
	A simulation method performed on a computer system having a processor and memory and a plurality of lines of computer code, the method comprising: (Pablo, see the abstract “...This paper proposes joining the most relevant of those to create a new reformulated PERT, named M-PERT. This reformulation is quite accurate when estimating real project duration, but allows for a number of interesting network modeling features that the original PERT lacked: probabilistic alternative paths, activity self-loops, minima of activity sets, and correlation between activities. However, unlike similar scheduling methods, M-PERT allows manual calculation through a recursive merging procedure that downsizes the network until the last standing activity represents the whole (or remaining) project duration. Hence, M-PERT constitutes an attractive tool for teaching scheduling basics to engineering students in a more intuitive way, with or without the assistance of computer-based simulations or software...” and see page 6 section “M-PERT Outline” ¶ 1: “M-PERT uses activity-on-node (AoN) because it is more user-friendly for practitioners and more commonly found in software (e.g., Microsoft Project, Oracle Primavera).”  - i.e. there are embodiments which are “software” for a “computer”)
	receiving an analysis having a plurality of tasks for a schedule project wherein each task has a task probability density; (Pablo, see fig. 4 for the top diagram – this shows an analysis in the form of an “AoN network” of a “Bridge Project” schedule comprising a plurality of tasks, each of these has a PDF – to clarify, see page 6, col. 2, ¶¶ 3-5: “Essentially, M-PERT is a reduction technique in which project activities [task] are merged by groups of two or more, resulting in a new single merged activity. This process is repeated until there is just one activity left, which represents total project duration…For that purpose and as justified earlier, it is assumed that activity durations follow a normal distribution.” – to clarify,  page 2, section “Overview of PERT” teaches that the first step is “First, after identifying all activities involved in a project and stating their precedence relationships, the first stage comprises modeling their probable durations. For that purpose, the original PERT authors proposed a three-point estimation procedure...” and see page 9, col. 1, ¶ 3 “It is noteworthy that M-PERT requires that activity duration means (μi) and variances (σi) be specified for each activity beforehand...If, rather, the student or scheduler wants to start from the three-point estimates”
e.g. see fig. 1 for a visual example of such distributions)
	receiving a first task probability density function for a first task of the schedule that indicates a range of probabilities for a characteristic of the first task; receiving a second task probability density function for a second task of the schedule that indicates a range of probabilities for a characteristic of the second task, the first and second task having a logical association different from the characteristic of the first and second task; (Pablo, as cited above – see fig. 4 top diagram, and the clarifying citations above for this – the activities/tasks shown in figure 4 have associated “activity durations [which] follow a normal distribution” (page 6, col. 2, ¶¶ 3-5), and all of the tasks have logical associations between each other as visually shown by the arrows in fig. 4)
	performing an accelerated simulation to create an output probability density function from the first and second tasks, wherein the accelerated simulation … combines, using convolution, … the probability density functions of the first and Page 5 of 14Appl. No. 16/736,766 second tasks … to generate an output probability density function …; (First, as a matter of the BRI the instant specification does not recite the usage of the term accelerated simulation – in view of ¶ 25 of the instant specification, this is interpreted as being a simulation such as the one disclosed in fig. 3B using “Convolution”
	e.g., Pablo, page 3, col. 2, last paragraph: “Sum-stable means that the distribution of the convolution (sum) of several activity durations (activities in series) should again belong to the same kind of distribution. An example is the normal distribution, in which, after being summed, the result is again normal and with a mean and standard deviation as in Eqs. (3) and (4).”; also see page 3, col. 2, ¶ 3: “This is the effect of adding activities in series; distributions are simply being added (convolution of distributions) as in the upper half of Fig. 1.” – in other words, Pablo’s addition/summation operation is the “convolution of distributions” – wherein fig. 1 provides a visual example of the PDFs of several sequential tasks being convoluted
	and see fig. 4 of Pablo which shows a “Step-by-step merger procedure” [an accelerated simulation using convolution], e.g. convolutions such as merging tasks “1+2” wherein this is a “convolution of distributions” as per page 3, col. 2
	and receiving a third task probability density function for a third task of the schedule that indicates a range of probabilities for a characteristic of the third task; (Pablo, as cited above for fig. 4 – a plurality of PDFs were received, one for each task/activity shown in fig. 4)
	and performing the accelerated simulation on the output probability density function from the first and second tasks and the third task probability density function to create a second output probability density function from the output probability density function from the first and second tasks and the third task probability density function; (Pablo, as cited above, e.g. see fig. 4 wherein this shows examples of 3 tasks being convoluted/added, e.g. “3+6+9”  – to clarify, see fig. 1, which shows a step-by-step merger, by convolution, of 3 task activity durations as each one is added)
	and outputting a schedule project time simulation without iterations using the second output probability density function that combines the completion characteristics of the plurality of tasks of the schedule project. . (Pablo, fig. 4 – this shows that the schedule project time for “a fictitious simplified bridge project” may be output by the “Serial Merger” of the mergers – i.e. see the bubble for “Step 5” which shows a single formula as an output – to clarify, see page 6, col. 2, ¶¶ 3-5: “Essentially, M-PERT is a reduction technique in which project activities are merged by groups of two or more, resulting in a new single merged activity. This process is repeated until there is just one activity left, which represents total project duration. [i.e. the output formula in Step 5 when calculated results in the “total project duration” PDF – wherein the formula as shown is without iterations]”, i.e. Pablo’s output step is without iterations )

Pablo does not explicitly teach:
continuously combines, using convolution, an area of a section of the probability density functions of the first and Page 5 of 14Appl. No. 16/736,766 second tasks that overlap each other to generate an output probability density function as a result of combining the areas of the overlapping sections of the probability density functions of the first and second tasks;

Pablo, in view of McClellan, teaches: 
continuously combines, using convolution, an area of a section of the probability density functions of the first and Page 5 of 14Appl. No. 16/736,766 second tasks that overlap each other to generate an output probability density function as a result of combining the areas of the overlapping sections of the probability density functions of the first and second tasks; (Pablo, page 3, col. 2, as cited above including: “This is the effect of adding activities in series; distributions are simply being added (convolution of distributions) as in the upper half of Fig. 1.”, wherein Pablo section “M-PERT Outline” clarifies on this being part of M-PERT, e.g. see figure 4, shows an example in which there is a “Serial merger” of tasks “1+2”and another example of a “Serial merger” of “3+6+9” [3 tasks] 
as to the specific claimed convolution technique: see McClellan, see figure 9-15, on page 266 in chapter 9 which as captioned is “Graphical User Interface (GUI) for cconvdemo which illustrates the flip and slide nature of continuous-time  convolution. The user can pick the two signals and then use the mouse pointer 10 slide one of the signals (flipped) over the other one. The area of the overlapped signals is shown in the middle panel...” – to clarify, see page 262, the last paragraph: “…As Fig. 9-11 shows such convolutions are easy to do graphically. We simply shift a scaled copy of the continuous signal to the location of each impulse and sum all the shifted and scaled copies” 
for more clarification see appendix C3 starting on page 473, including section C-3.2.2: “ln the cconvdemo GUI, you can select an input signal x(t), as well as the impulse response of an analog filter h(t). Then the demo shows the "flipping and shifting" used when a convolution integral is performed...”, and see the remaining sections of appendix C3 for more details on McClellan’s GUI, e.g. section C-3.3, ¶ 1: “The objective of the warm-up in this lab is to use the two convolution GUIs to solve problems (some of which may be homework problems).”
To clarify: it would have been obvious to have applied McClellan’s GUIs to Pablo’s system to show the convolutions of Pablo because McClellan’s system provides “various plot options enable the tool to be effectively used as a lecture aid in a classroom environment”  ” (McClellan, Appendix D, page 480, col. 1, last paragraph)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pablo on “an attractive tool for teaching scheduling basics to engineering students in a more intuitive way, with or without the assistance of computer-based simulations or software” (Pablo, abstract) with the teachings from McClellan on “The Continuous Convolution Demo is a program that helps visualize the process of continuous-time convolution” (McClellan, Appendix D, page 480, col. 1, last paragraph). The motivation to combine would have been that McClellan’s program provided “Features: Users can choose from a variety of different signals, signals can be dragged around with the mouse with results displayed in real-time, tutorial mode lets APPENDIX D CD-ROM DEMOS students hide convolution result until requested, and various plot options enable the tool to be effectively used as a lecture aid in a classroom environment” (McClellan, Appendix D, page 480, col. 1, last paragraph)

Regarding Claim 42.
Pablo teaches:
	The method of claim 39, wherein the logical association is one of a time shift, a time delay when the characteristic is a duration (Pablo, see figure 4 – the arrows show the logical association which show a time shift of each activity relative to the other activities, e.g. “2” goes after “1”  and in terms of the delay see figure 2 of Pablo which teaches using a “time lag t” [time delay] between the tasks for when the tasks are durations), money when the characteristic is a risk of a financial transaction  and a linkage of street segments when the characteristic if a traffic routing. (These are not required by the claim, as the claim recites “one of”, and Pablo anticipates the time shift/time delay embodiments) 

Regarding Claim 46.
Pablo teaches: 
	The simulation system of claim 1, wherein each of the first task and the second task is one of a schedule task, a project cost, a project resource, a machine learning task and a financial market assessment. (Pablo, section Discussion and Conclusions on page 11, ¶ 1: “A new scheduling technique named M-PERT has been proposed.” – to clarify, fig. 4 and page 6, col. 3, ¶¶ 3-5: “For that purpose and as justified earlier, it is assumed that activity durations follow a normal distribution”  - each task of Pablo is a schedule task
	Furthermore, Pablo’s last paragraph in the Discussion and Conclusions section on page 11 teaches: “There is still a long way to go, however. Indeed, despite M-PERT’s departure from the original PERT, it is still open to improvement. For example, the cost dimension has not been included, although it should follow a very similar approach. The inclusion of resources in the analysis represents a challenging route that should probably be incorporated in the next versions of this scheduling tool.” – i.e. these are suggestions such that each task may represent a cost/resource 
	As to the machine learning task/financial market assessment – the claim recites “one of” as such these are not required

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pablo on using M-PERT for time estimation with the teachings from Pablo on using M-PERT for “cost” estimation. The motivation to combine would have been that 1) Pablo explicitly suggests this modification, and 2) it would have enabled the system to provide a “cost” estimation of the project in addition to the “duration” which would have improved the system as it would have enabled the user to accurately estimate the “time and/or cost” for a project (see Pablo, as cited above for citations, also see page 1, col. 2, last paragraph). 
	In addition, this would have also been obvious to try, as per the KSR rationale as 1) there is a finite list of alternatives [i.e., the time duration, the “cost” as per Pablo’s conclusion, and the “resources” as per Pablo’s conclusion [page 11, col. 2, second to last paragraph]), 2) Pablo recognized the need for these alternatives, as Pablo explicitly discusses them, and 3) Pablo states that for “cost” “it should follow a very similar approach”, i.e. there is a reasonable expectation of success, and that “The inclusion of resources in the analysis represents a challenging route that should probably be incorporated in the next versions of this scheduling tool” – i.e. there is a reasonable expectation of success by Pablo.  

Regarding Claim 47.
	Claim 47 is rejected under a similar rationale as claim 46.

Regarding Claim 48.
Pablo, in view McClellan teaches: 
The method of claim 11, wherein continuously combining the areas further comprises overlapping each section of the probability distribution function of the first and second tasks wherein each section has an area and summing the areas of the overlapping sections of the probability distribution function of the first and second tasks to generate the output probability distribution function. (McClellan, figure 9-15, on page 266 which as captioned is “Graphical User Interface (GUI) for cconvdemo which illustrates the flip and slide nature of continuous-time  convolution. The user can pick the two signals and then use the mouse pointer 10 slide one of the signals (flipped) over the other one. The area of the overlapped signals is shown in the middle panel...” – to clarify, see page 262, the last paragraph: “…As Fig. 9-11 shows such convolutions are easy to do graphically. We simply shift a scaled copy of the continuous signal to the location of each impulse and sum all the shifted and scaled copies” [which is what McClellan’s GUI program is doing]
for more clarification see appendix C3 starting on page 473, including section C-3.2.2: “ln the cconvdemo GUI, you can select an input signal x(t), as well as the impulse response of an analog filter h(t). Then the demo shows the "flipping and shifting" used when a convolution integral is performed...”, and see the remaining sections of appendix C3 for more details on McClellan’s GUI 
	To clarify on the combination: Pablo is doing a “convolution of distributions” (page 3, col. 2, ¶ 3), McClellan teaches a system which performs a graphical convolution of various functions (McClellan, page 480, col. 1, last paragraph: “Users can choose from a variety of different signals [e.g., distributions as taken in view of Pablo], signals can be dragged around with the mouse with results displayed in real-time,”) – Pablo, as taken in view of McClellan, would have rendered obvious the use of McClellan’s program to perform Pablo’s convolutions of distributions for the rationale stated above in claim 1)

Claim(s) 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pablo Ballesteros-Perez (hereafter Pablo), "M-PERT: Manual Project-Duration Estimation Technique for Teaching Scheduling Basics", 2017 in view of McClellan et al., “Signal Processing First”, 2003, Textbook, ISBN 0-13-120265- 0 and in further view of Burt, “MONTE CARLO TECHNIQUES FOR STOCHASTIC NETWORK ANALYSIS”, 1970.

Regarding Claim 40.
Pablo teaches:
	The method of claim 39, wherein performing the accelerated simulation further comprises ... perform an addition operation of the characteristics of the first and second tasks if the first task occurs in series with the second task  (Pablo, figure 3 as cited above teaches adding the PDFs to merge them when they are in series and in parallel in other words Pablo teaches performing the addition/merging operations of the input PDFs for the characteristics for series/parallel tasks) and perform a merge operation of the ... characteristics of first and second tasks if the first task occurs in parallel with the second task (Pablo, figure 3 as cited above teaches adding the PDFs to merge them when they are in series and in parallel) and performing a convolution to create an output probability density function from the first and second tasks.  (Pablo, see page 3, col. 2, ¶ 3 which teaches that “This is the effect of adding activities in series; distributions are simply being added (convolution of distributions)”)

Pablo, in view of McClellan, does not explicitly teach:
assigning a random number to the characteristics of the first and second tasks, respectively and generate a random characteristic for each of the first and second tasks...random characteristics...

Burt teaches:
assigning a random number to the characteristics of the first and second tasks, respectively and generate a random characteristic for each of the first and second tasks,...random characteristics...(Burt, page 152, col. 2, ¶ 4: “The general outline of the method is then as follows: first, perform all series-parallel reductions that are to be done on a given network, deriving an equivalent network; second, examine all paths from s to z in the equivalent network and select one activity per path which is unique to that path (if such exists); third, form the appropriate product distribution as in (6.4) and "condition" it upon the remaining activities; lastly, generate realizations by repeatedly sampling these unselected activities [example of generating random characteristics for each task], using the product form estimate as in (6.6).” – for clarification: see page 147, col. 1, ¶ 2: “If this process is then repeated a number of times  for T1, T2, ...Tn we may use the resulting empirical distribution of realizations to estimate the actual distribution of the project completion time.” and see page 147, col. 1, last paragraph: “First let us note that a random draw from any known probability function may be expressed as a function of a draw from the uniform distribution, denoted U(O, 1)...” [example of selecting and assigning a new random number])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pablo, as modified by McClellan, on a system for scheduling using a PERT network that is reduced (see Pablo, page 6, col. 2, ¶ 3-5) with the teachings from Burt on “In the present paper, we shall advocate some combinations of the analytic and Monte Carlo approaches, giving several special techniques for improving the estimation of (1.3)-(1.5) derived from the general theory of Monte Carlo methods.” (Burt, page 147, col. 1, ¶2). The motivation to combine would have been that the 1) this would have been “improving the estimation” as per Burt page 147, and additionally 2) “The method will reduce the required number of samples per realization by a number somewhat less than the total number of paths in the network, which may be an important savings in effort.” (Burt, page 152, col. 2, second to last paragraph)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al., US 2003/0115017 – see figures 7-9, see the abstract and ¶ 3, see ¶ 35: “The total PDF is typically a convolution of the PDFs of the deterministic components and random components.” 
Murphy, “Explaining Convolution Using MATLAB”, 2001 ASEE Southeast Section Conference, Accessed via URL: citeseerx(dot)ist(dot)psu(dot)edu/viewdoc/download?doi=10(dot)1(dot)1(dot)493(dot)680&rep=rep1&type=pdf 
See page 3, last paragraph: “The convolution integral is often evaluated graphically or using transforms. To graphically compute the output y(t) , plot the impulse response of the system h(t ) and the flipped and shifted input x(t -t ). To find x(t -t ), first flip the input about the y-axis to form x(-t ) and then shift x(-t ) by t to the left. Multiply the two signals h(t) and x(t -t ) and find the area of the resulting function. This gives the output y(t) for a particular value of t. This can be repeated for all values of t of interest. [3]” , see page 4 for more clarification 
MIT, “LTI Models and Convolution”, Chapter 11, MIT 6.02 DRAFT Lecture Notes Spring 2012 (Last update: March 17, 2012), URL: web(dot)mit(dot)edu/6(dot)02/www/s2012/handouts/11(dot)pdf
See § 11.2.2 “Flip-Slide-Dotting Away: Implementing Convolution” 
YouTube Video “Graphical convolution example” from the channel NTS, Aug. 1st 2012, URL: www(dot)youtube(dot)com/watch?v=zoRJZDiPGds – see the 1 minute to 9 minute timeframe 
YouTube Video: “ECE205 Lecture 6-1: Convolution Examples”, by Dr. Carlotta Berry of Rose-Hulman Institute of Technology, YouTube Channel for Rose-Hulman Online, Published Apr. 8th, 2015. – See the 1 minute to 15 minute timeframe 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147